Jfourtl) Court of
                                          Antonio,

                                         January 30,2015


                                       No. 04-14-00323-CR

                                          Slevun Bcllran,
                                            Appellant

                                                v.




                                        The Stale of Texas,
                                             Appellee


                                    Trial Court Case No. 431439


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will nol significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on January 30, 2015, to the following panel:
Justice Karen Angelini, Justice Marialyn Barnard, and Justice Rebeca C. Marline/. All parties
will be notified of the Court's decision in this appeal in accordance wilh TEX. R. App. F. 48.

       Either party may file a motion requesting the Courl lo reconsider its determination lhat
oral argument will not significantly aid ihe Courl in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be tiled within ten (10)
days from Ihe date of this order.


       It is so ORDERED im January 30,2015.

                                                               7yJA Q4a    ( /^r - ^-
                                                              Karen Angelinf,7kt<^u.e~~

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed ihe seal of ihe said
court on this January 30,2015.